REASONS FOR ALLOWANCE
Application Status
This action is responsive to the claims filed 12/11/2019.
Claims 1-20 are currently pending. 
Claim Objections
The preambles of the following claims contain the following typographical errors:
In the preamble of claim 9, “The adjustable head as recited in claim 8” should be changed to “The adjustable mechanism as recited in claim 8”;
In the preambles of claims 11 and 19 , “The adjustable mechanism” should be changed to “The angle rotation device”; and 
In the preamble of claim 20, “The adjustable head” should be changed to “The angle rotation device”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The prior art has been found to disclose related adjustable mechanisms for angle drills or die grinders; however, the prior art fails to disclose an axial sliding support operatively arranged to be secured to a second section of a receiver also having a tension component; wherein at least one of a first section of the receiver and a mating component includes a plurality of holes and the other of the first section and the mating component includes one or more pins, the one or more pins being operatively arranged to removably engage the plurality of holes. While Maddilate et al. US 2013/0199811, for example, discloses an adjustable mechanism for an angle drill that includes pins (FIGS. 15/16, 1050/2050) mating with a plurality of holes (434’), Maddilate does not disclose an axial sliding support operatively arranged to be secured to a second section of a receiver also having a tension component. Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731